Citation Nr: 1634096	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  14-18 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an extension of the delimiting date beyond August 13, 2013, for eligibility for Dependents' Educational Assistance (DEA) benefits under Title 38, U.S. Code, Chapter 35.


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran appears to have had active military service from June 1967 to July 1987, and to have died in July 2005.  The appellant is his son.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 determination by the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  This case is now in the jurisdiction of the Houston, Texas, RO.

In addition to the paper education file, the Board has reviewed the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims files associated with the this claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In an April 2014 VA Form 9, the appellant requested a videoconference hearing before the Board.  The AOJ scheduled the appellant for a videoconference hearing before the Board in July 2016.  June and July 2016 letters informed the appellant of this hearing, but he failed to report.  However, it appears that he never received notice of this hearing.  Specifically, the Board notes that the letters were returned by the U.S. Postal Service as not deliverable as addressed, unable to forward.  The notice letters were not sent to the appellant at his most recent address.  Rather, the letter was sent to the deceased Veteran's address. 

The Board finds that the appellant should be offered another opportunity for a videoconference hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.700 (2015). 

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing at the RO with a Veterans Law Judge in accordance with his request at the earliest opportunity.  Contact the appellant to confirm his current mailing address.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

